Citation Nr: 0924283	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-23 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in RO


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


REMAND

The Veteran contends that service connection is warranted for 
heart disability because it is secondary to his service-
connected PTSD.  He has submitted a newspaper article which 
discusses a scientific study suggesting that persons with 
symptoms of PTSD have a higher risk for heart disease.  
Although this text is not sufficient to establish a nexus 
between the Veteran's PTSD and his heart disease, it is 
sufficient to establish that his heart disease is possibly 
related to his PTSD and that the medical evidence of record 
is not sufficient to decide his claim.  Therefore, the Board 
has determined that the Veteran should be afforded a VA 
examination to determine if his heart disease is 
etiologically related to his PTSD.  See 38 C.F.R. 
§ 3.159(c)(4)(2008).

The Board also notes that the Veteran was most recently 
afforded a VA examination of his service-connected PTSD in 
March 2009.  Although the examiner reported that the Veteran 
has noted worked secondary to his heart disability and 
provided information concerning the social impairment 
resulting from the Veteran's service-connected PTSD, he 
failed to provide an opinion concerning whether the Veteran's 
PTSD is sufficient by itself to render the Veteran 
unemployable.  In fact, none of the medical evidence 
adequately addresses this question.  In the Board's opinion, 
such an opinion and a more current VA examination are 
required to comply with VA's duty to assist the Veteran in 
the development of the facts pertinent to the Veteran's claim 
for a TDIU.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
post-service treatment or evaluation of 
the Veteran's heart disease and any 
outstanding records pertaining to 
treatment or evaluation of the Veteran's 
PTSD during the period of his TDIU claim.  
If it is unsuccessful in obtaining any 
pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and his representative and request them 
to provide the outstanding evidence.

2.  Then, the Veteran should be provided 
an examination by a physician with 
sufficient expertise to determine nature, 
extent and etiology of the Veteran's 
heart disability.  Any indicated studies 
should be performed.  The claims folders 
must be made available to and reviewed by 
the examiner.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran's heart 
disability was caused or permanently 
worsened by his PTSD.  The examiner 
should also provide an opinion as to 
whether the Veteran's heart disability is 
sufficient by itself or in combination 
with the Veteran's PTSD to render the 
Veteran unable to obtain or maintain 
substantially gainful employment.

The rationale for all opinions expressed 
must also be provided.

3.  The Veteran should also be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service-
connected PTSD.  The claims folders must 
be made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

The examiner should identify all current 
manifestations of the Veteran's PTSD and 
should provide an opinion concerning the 
current degree of social and occupational 
impairment resulting from it.  In 
addition, the examiner should provide a 
global assessment of functioning score 
based solely on the service-connected 
psychiatric disability and explain the 
significance of the score assigned.

The examiner is specifically requested to 
provide an opinion concerning the impact 
of the Veteran's service-connected PTSD 
on his ability to work, to include 
whether it is sufficient by itself to 
render the Veteran unable to obtain or 
maintain substantially gainful 
employment.  

The rationale for all opinions expressed 
must be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


